EXHIBIT 4.5 AMENDED AND RESTATED TRUST AGREEMENT among TEMECULA VALLEY BANCORP INC., as Depositor WILMINGTON TRUST COMPANY, as Property Trustee WILMINGTON TRUST COMPANY, as Delaware Trustee and THE ADMINISTRATIVE TRUSTEES NAMED HEREIN as Administrative Trustees Dated as of , 2007 TEMECULA VALLEY STATUTORY TRUST VI TABLE OF CONTENTS Page ARTICLE I. Defined Terms 1 SECTION 1.1. Definitions. 1 ARTICLE II. The Trust 9 SECTION 2.1. Name. 9 SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business. 9 SECTION 2.3. Initial Contribution of Trust Property; Fees, Costs and Expenses. 9 SECTION 2.4. Purposes of Trust. 10 SECTION 2.5. Authorization to Enter into Certain Transactions. 10 SECTION 2.6. Assets of Trust. 13 SECTION 2.7. Title to Trust Property. 13 ARTICLE III. Payment Account; Paying Agents 13 SECTION 3.1. Payment Account. 13 SECTION 3.2. Appointment of Paying Agents. 13 ARTICLE IV. Distributions; Redemption 14 SECTION 4.1. Distributions. 14 SECTION 4.2. Redemption. 15 SECTION 4.3. Subordination of Common Securities. 17 SECTION 4.4. Payment Procedures. 18 SECTION 4.5. Withholding Tax. 18 SECTION 4.6. Tax Returns and Other Reports. 18 SECTION 4.7. Payment of Taxes, Duties, Etc. of the Trust. 19 SECTION 4.8. Payments under Indenture or Pursuant to Direct Actions. 19 SECTION 4.9. Exchanges. 19 SECTION 4.10. [Intentionally Blank] 19 SECTION 4.11. Certain Accounting Matters. 19 ARTICLE V. Securities 20 SECTION 5.1. Initial Ownership. 20 SECTION 5.2. Authorized Trust Securities. 20 SECTION 5.3. Issuance of the Common Securities; Subscription and Purchase of Notes. 20 SECTION 5.4. The Securities Certificates. 21 SECTION 5.5. Rights of Holders. 21 SECTION 5.6. Book-Entry Trust Preferred Securities. 21 SECTION 5.7. Registration of Transfer and Exchange of Trust Preferred Securities Certificates. 23 SECTION 5.8. Mutilated, Destroyed, Lost or Stolen Securities Certificates. 24 SECTION 5.9. Persons Deemed Holders. 25 SECTION 5.10. Cancellation. 25 SECTION 5.11. Ownership of Common Securities by Depositor. 25 SECTION 5.12. Restricted Legends. 25 SECTION 5.13. Form of Certificate of Authentication. 26 i ARTICLE VI. Meetings; Voting; Acts of Holders SECTION 6.1. Notice of Meetings. 26 SECTION 6.2. Meetings of Holders of the Trust Preferred Securities. 27 SECTION 6.3. Voting Rights. 27 SECTION 6.4. Proxies, Etc. 27 SECTION 6.5. Holder Action by Written Consent. 27 SECTION 6.6. Record Date for Voting and Other Purposes. 27 SECTION 6.7. Acts of Holders. 28 SECTION 6.8. Inspection of Records. 28 SECTION 6.9. Limitations on Voting Rights. 29 SECTION 6.10. Acceleration of Maturity; Rescission of Annulment; Waivers of Past Defaults. 29 ARTICLE VII. Representations and Warranties SECTION 7.1. Representations and Warranties of the Property Trustee and the Delaware Trustee. 31 SECTION 7.2. Representations and Warranties of Depositor. 32 ARTICLE VIII. The Trustees SECTION 8.1. Number of Trustees. 33 SECTION 8.2. Property Trustee Required. 33 SECTION 8.3. Delaware Trustee Required. 34 SECTION 8.4. Appointment of Administrative Trustees. 34 SECTION 8.5. Duties and Responsibilities of the Trustees. 34 SECTION 8.6. Notices of Defaults and Extensions. 36 SECTION 8.7. Certain Rights of Property Trustee. 36 SECTION 8.8. Delegation of Power. 38 SECTION 8.9. May Hold Securities. 38 SECTION 8.10. Compensation; Reimbursement; Indemnity. 38 SECTION 8.11. Resignation and Removal; Appointment of Successor. 39 SECTION 8.12. Acceptance of Appointment by Successor. 40 SECTION 8.13. Merger, Conversion, Consolidation or Succession to Business. 41 SECTION 8.14. Not Responsible for Recitals or Issuance of Securities. 41 SECTION 8.15. Property Trustee May File Proofs of Claim. 41 SECTION 8.16. Reports to and from the Property Trustee. 42 ARTICLE IX. Termination, Liquidation and Merger SECTION 9.1. Dissolution Upon Expiration Date. 42 SECTION 9.2. Early Termination. 42 SECTION 9.3. Termination. 43 SECTION 9.4. Liquidation. 43 SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of Trust. 44 ARTICLE X. 45 Information to Owners 45 SECTION 10.1. Depositor Obligations. 45 SECTION 10.2. Property Trustee’s Obligations. 46 ii ARTICLE XI. Miscellaneous Provisions 46 SECTION 11.1. Limitation of Rights of Holders. 46 SECTION 11.2. Agreed Tax Treatment of Trust and Trust Securities. 46 SECTION 11.3. Amendment. 46 SECTION 11.4. Separability. 47 SECTION 11.5. Governing Law. 48 SECTION 11.6. Legal Action 48 SECTION 11.7. Successors. 48 SECTION 11.8. Headings. 48 SECTION 11.9. Reports, Notices and Demands. 48 SECTION 11.10. Agreement Not to Petition. 49 SECTION 11.11. No Recourse. 49 SECTION 11.12. Depositor Payment Obligation. 49 SECTION 11.13. Tax Treatment. 49 SCHEDULES Exhibit A Certificate of Trust of Temecula Valley Statutory Trust VI Exhibit B Form of Common Securities Certificate Exhibit C Form of Trust Preferred Securities Certificate Exhibit D Junior Subordinated Indenture Exhibit E Form of Officer’s Financial Certificate Exhibit F Officers’ Certificate pursuant to Section 8.16(a) iii AMENDED AND RESTATED TRUST AGREEMENT, dated as of , 2007, among (i) Temecula Valley Bancorp Inc., a California corporation (including any successors or permitted assigns, the “Depositor”), (ii) Wilmington Trust Company, a Delaware banking corporation, as property trustee (in such capacity, the “Property Trustee”), (iii) Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee (in such capacity, the “Delaware Trustee”), (iv) Stephen H. Wacknitz, an individual, Donald A. Pitcher, an individual, and William H. McGaughey, an individual, each of whose address is c/o Temecula Valley Bancorp Inc., 27710 Jefferson Avenue, Suite A100, Temecula, CA 92590, as administrative trustees (in such capacities, each an “Administrative Trustee” and, collectively, the “Administrative Trustees” and, together with the Property Trustee and the Delaware Trustee, the “Trustees”) and (v) the several Holders, as hereinafter defined. Witnesseth Whereas, the Depositor, the Property Trustee and the Delaware Trustee have heretofore created a Delaware statutory trust pursuant to the Delaware Statutory Trust Act by entering into a Trust Agreement, dated as of , 2007 (the “Original Trust Agreement”), and by executing and filing with the Secretary of State of the State of Delaware the Certificate of Trust, substantially in the form attached as Exhibit A; and Whereas, the Depositor and the Trustees desire to amend and restate the Original Trust Agreement in its entirety as set forth herein to provide for, among other things, (i) the issuance of the Common Securities by the Trust to the Depositor, (ii) the issuance and sale of the Trust Preferred Securities by the Trust pursuant to the Underwriting Agreement and (iii) the acquisition by the Trust from the Depositor of all of the right, title and interest in and to the Notes; Now, Therefore, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each party, for the benefit of the other parties and for the benefit of the Holders, hereby amends and restates the Original Trust Agreement in its entirety and agrees as follows: ARTICLE I. Defined Terms SECTION 1.1.Definitions. For all purposes of this Trust Agreement, except as otherwise expressly provided or unless the context otherwise requires: (a)the terms defined in this Article I have the meanings assigned to them in this Article I; (b)the words “include,” “includes” and “including” shall be deemed to be followed by the phrase “without limitation;” (c)all accounting terms used but not defined herein have the meanings assigned to them in accordance with United States generally accepted accounting principles; (d)unless the context otherwise requires, any reference to an “Article,” a “Section,” a “Schedule” or an “Exhibit” refers to an Article, a Section, a Schedule or an Exhibit, as the case may be, of or to this Trust Agreement; 1 (e)the words “hereby,” “herein,” “hereof” and “hereunder” and other words of similar import refer to this Trust Agreement as a whole and not to any particular Article, Section or other subdivision; (f)a reference to the singular includes the plural and vice versa; and (g)the masculine, feminine or neuter genders used herein shall include the masculine, feminine and neuter genders. “Act” has the meaning specified in Section 6.7. “Additional Taxes” has the meaning specified in Section 1.1 of the Indenture. “Additional Tax Sums” has the meaning specified in Section 10.5 of the Indenture. “Administrative Trustee” means each of the Persons identified as an “Administrative Trustee” in the preamble to this Trust Agreement, solely in each such Person’s capacity as Administrative Trustee of the Trust and not in such Person’s individual capacity, or any successor Administrative Trustee appointed as herein provided. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Applicable Depositary Procedures” means, with respect to any transfer or transaction involving a Book-Entry Preferred Security, the rules and procedures of the Depositary for such Book-Entry Preferred Security, in each case to the extent applicable to such transaction and as in effect from time to time. “Bankruptcy Event” means, with respect to any Person: (a)the entry of a decree or order by a court having jurisdiction in the premises (i) judging such Person a bankrupt or insolvent, (ii) approving as properly filed a petition seeking reorganization, arrangement, adjudication or composition of or in respect of such Person under any applicable Federal or state bankruptcy, insolvency, reorganization or other similar law, (iii) appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or other similar official of such Person or of any substantial part of its property or (iv) ordering the winding up or liquidation of its affairs, and the continuance of any such decree or order unstayed and in effect for a period of sixty (60) consecutive days; or (b)the institution by such Person of proceedings to be adjudicated a bankrupt or insolvent, or the consent by it to the institution of bankruptcy or insolvency proceedings against it, or the filing by it of a petition or answer or consent seeking reorganization or relief under any applicable Bankruptcy Law, or the consent by it to the filing of any such petition or to the appointment of a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar official of such Person or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the admission by it in writing of its inability to pay its debts generally as they become due and its willingness to be adjudicated a bankrupt or insolvent, or the taking of corporate action by such Person in furtherance of any such action. 2 “Bankruptcy Laws” means all Federal and state bankruptcy, insolvency, reorganization and other similar laws, including the United States Bankruptcy Code. “Book-Entry Preferred Security” means a Preferred Security, the ownership and transfers of which shall be made through book entries by a Depositary. “Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on which banking institutions in the City of San Diego are authorized or required by law or executive order to remain closed or (c) a day on which the Corporate Trust Office is closed for business. “Capital Disqualification Event” has the meaning specified in Section 1.1 of the Indenture. “Closing Date” means , 200. “Code” means the United States Internal Revenue Code of 1986, as amended. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act or, if at any time after the execution of this Trust Agreement such Commission is not existing and performing the duties assigned to it, then the body performing such duties at such time. “Common Securities Certificate” means a certificate evidencing ownership of Common Securities, substantially in the form attached as Exhibit B. “Common Security” means a common security of the Trust, denominated as such and representing an undivided beneficial interest in the assets of the Trust, having a Liquidation Amount of $10 each and having the terms provided therefor in this Trust Agreement. “Corporate Trust Office” means the principal office of the Property Trustee at which any particular time its corporate trust business shall be administered, which office at the date of this Trust Agreement is located at Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Capital Markets. “Definitive Trust Preferred Securities Certificates” means Trust Preferred Securities issued in certificated, fully registered form that are not Global Trust Preferred Securities. “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., or any successor statute thereto, in each case as amended from time to time. “Delaware Trustee” means the Person identified as the “Delaware Trustee” in the preamble to this Trust Agreement, solely in its capacity as Delaware Trustee of the Trust and not in its individual capacity, or its successor in interest in such capacity, or any successor Delaware Trustee appointed as herein provided. “Depositary” means an organization registered as a clearing agency under the Exchange Act that is designated as Depositary by the Depositor or any successor thereto.DTC will be the initial Depositary. 3 “Depositary Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time the Depositary effects book-entry transfers and pledges of securities deposited with the Depositary. “Depositor” has the meaning specified in the preamble to this Trust Agreement and any successors and permitted assigns. “Depositor Affiliate” has the meaning specified in Section 4.9. “Distribution Date” has the meaning specified in Section 4.1(a)(i). “Distributions” means amounts payable in respect of the Trust Securities as provided in Section 4.1. “DTC” means The Depository Trust Company or any successor thereto. “Early Termination Event” has the meaning specified in Section 9.2. “Equity Interests” means any of (a) the partnership interests (general or limited) in a partnership, (b) the membership interests in a limited liability company or (c) the shares or stock interests (both common stock and preferred stock) in a corporation. “Event of Default” means any one of the following events (whatever the reason for such event and whether it shall be voluntary or involuntary or be effected by operation of law or pursuant to any judgment, decree or order of any court or any order, rule or regulation of any administrative or governmental body): (a)the occurrence of a Note Event of Default; or (b)default by the Trust in the payment of any Distribution when it becomes due and payable, and continuation of such default for a period of thirty (30) days; or (c)default by the Trust in the payment of any Redemption Price of any Trust Security when it becomes due and payable; or (d)default in the performance, or breach, in any material respect of any covenant or warranty of the Trustees in this Trust Agreement (other than those specified in clause (b) or (c) above) and continuation of such default or breach for a period of ninety (90) days after there has been given, by registered or certified mail, to the Trustees and to the Depositor by the Holders of at least twenty five percent (25%) in aggregate Liquidation Amount of the Outstanding Trust Preferred Securities a written notice specifying such default or breach and requiring it to be remedied and stating that such notice is a “Notice of Default” hereunder; or (e)the occurrence of a Bankruptcy Event with respect to the Property Trustee or Delaware Trustee if a successor Property Trustee or Delaware Trustee has not been appointed within ninety (90) days thereof. “Exchange Act” means the Securities Exchange Act of 1934, and any successor statute thereto, in each case as amended from time to time. “Expiration Date” has the meaning specified in Section 9.1. 4 “Extension Period” has the meaning specified in Section 4.1(a)(ii). “Federal Reserve” means the Board of Governors of the Federal Reserve System, the staff thereof, or a Federal Reserve Bank, acting through delegated authority, in each case under the rules, regulations and policies of the Federal Reserve System, or if at any time after the execution of this Trust Agreement any such entity is not existing and performing the duties now assigned to it, any successor body performing similar duties or functions. “Fiscal Year” shall be the fiscal year of the Trust, which shall be the calendar year, or such other period as is required by the Code. “Global Preferred Security” means a Trust Preferred Securities Certificate evidencing ownership of Book-Entry Trust Preferred Securities. “Guarantee Agreement” means the Guarantee Agreement executed and delivered by the Depositor and Wilmington Trust Company, as guarantee trustee, contemporaneously with the execution and delivery of this Trust Agreement for the benefit of the holders of the Trust Preferred Securities, as amended from time to time. “Holder” means a Person in whose name a Trust Security or Trust Securities are registered in the Securities Register; any such Person shall be a beneficial owner within the meaning of the Delaware Statutory Trust Act. “Increased Interest” has the meaning specified in Section 1.1 of the Indenture. “Increased Interest Amount” means, with respect to Trust Securities of a given Liquidation Amount and/or a given period, the amount of Increased Interest paid by the Depositor on a Like Amount of Notes for such period. “Indemnified Person” has the meaning specified in Section 8.10(c). “Indenture” means the Junior Subordinated Indenture executed and delivered by the Depositor and the Note Trustee contemporaneously with the execution and delivery of this Trust Agreement, for the benefit of the holders of the Notes, a copy of which is attached hereto as Exhibit D, as amended or supplemented from time to time. “Indenture Redemption Price” has the meaning specified in Section 4.2(c). “Interest Payment Date” has the meaning specified in Section 1.1 of the Indenture. “Investment Company Act” means the Investment Company Act of 1940, or any successor statute thereto, in each case as amended from time to time. “Investment Company Event” has the meaning specified in Section 1.1 of the Indenture. “Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust, adverse ownership interest, hypothecation, assignment, security interest or preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever. “Like Amount” means (a) with respect to a redemption of any Trust Securities, Trust Securities having a Liquidation Amount equal to the principal amount of Notes to be contemporaneously redeemed or paid at maturity in accordance with the Indenture, the proceeds of which will be used to pay the Redemption Price of such Trust Securities, (b) with respect to a distribution of Notes to Holders of Trust Securities in connection with a dissolution of the Trust, Notes having a principal amount equal to the Liquidation Amount of the Trust Securities of the Holder to whom such Notes are distributed and (c) with respect to any distribution of Increased Interest Amounts to Holders of Trust Securities, Notes having a principal amount equal to the Liquidation Amount of the Trust Securities in respect of which such distribution is made. 5 “Liquidation Amount” means the stated amount of $10 per Trust Security. “Liquidation Date” means the date on which assets are to be distributed to Holders in accordance with Section 9.4(a) hereunder following dissolution of the Trust. “Liquidation Distribution” has the meaning specified in Section 9.4(d). “Majority in Liquidation Amount of the Trust Preferred Securities” means Trust Preferred Securities representing more than fifty percent (50%) of the aggregate Liquidation Amount of all (or a specified group of) then Outstanding Trust Preferred Securities. “Note Event of Default” means any “Event of Default” specified in Section 5.1 of the Indenture. “Note Redemption Date” means, with respect to any Notes to be redeemed under the Indenture, the date fixed for redemption of such Notes under the Indenture. “Note Trustee” means the Person identified as the “Trustee” in the Indenture, solely in its capacity as Trustee pursuant to the Indenture and not in its individual capacity, or its successor in interest in such capacity, or any successor Trustee appointed as provided in the Indenture. “Notes” means the Depositor’s Fixed Rate Junior Subordinated Notes issued pursuant to the Indenture. “Officers’ Certificate” means a certificate signed by the Chief Executive Officer, the President or an Executive Vice President, and by the Chief Financial Officer, Treasurer or an Assistant Treasurer, of the Depositor, and delivered to the Trustees. Any Officers’ Certificate delivered with respect to compliance with a condition or covenant provided for in this Trust Agreement (other than the certificate provided pursuant to Section 8.16(a)) shall include: (a)a statement by each officer signing the Officers’ Certificate that such officer has read the covenant or condition and the definitions relating thereto; (b)a brief statement of the nature and scope of the examination or investigation undertaken by such officer in rendering the Officers’ Certificate; (c)a statement that such officer has made such examination or investigation as, in such officer’s opinion, is necessary to enable such officer to express an informed opinion as to whether or not such covenant or condition has been complied with; and (d)a statement as to whether, in the opinion of such officer, such condition or covenant has been complied with. 6 “Operative Documents” means the Indenture, the Trust Agreement, the Guarantee Agreement, the Notes and the Trust Securities. “Opinion of Counsel” means a written opinion of counsel, who may be counsel for, or an employee of, the Depositor or any Affiliate of the Depositor. “Original Trust Agreement” has the meaning specified in the recitals to this Trust Agreement. “Outstanding,” when used with respect to any Trust Securities, means, as of the date of determination, all Trust Securities theretofore executed and delivered under this Trust Agreement, except: (a)Trust Securities theretofore canceled by the Property Trustee or delivered to the Property Trustee for cancellation; (b)Trust Securities for which payment or redemption money in the necessary amount has been theretofore deposited with the Property Trustee or any Paying Agent in trust for the Holders of such Trust Securities; provided, that if such Trust Securities are to be redeemed, notice of such redemption has been duly given pursuant to this Trust Agreement; and (c)Trust Securities that have been paid or in exchange for or in lieu of which other Trust Securities have been executed and delivered pursuant to the provisions of this Trust Agreement, unless proof satisfactory to the Property Trustee is presented that any such Trust Securities are held by Holders in whose hands such Trust Securities are valid, legal and binding obligations of the Trust; provided, that in determining whether the Holders of the requisite Liquidation Amount of the Outstanding Trust Preferred Securities have given any request, demand, authorization, direction, notice, consent or waiver hereunder, Trust Preferred Securities owned by the Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee shall be disregarded and deemed not to be Outstanding, except that (i) in determining whether any Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Trust Preferred Securities that such Trustee knows to be so owned shall be so disregarded and (ii) the foregoing shall not apply at any time when all of the Outstanding Trust Preferred Securities are owned by the Depositor, one or more of the Trustees and/or any such Affiliate. Trust Preferred Securities so owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Administrative Trustees the pledgee’s right so to act with respect to such Trust Preferred Securities and that the pledgee is not the Depositor, any Trustee or any Affiliate of the Depositor or of any Trustee. “Owner” means each Person who is the beneficial owner of Book-Entry Trust Preferred Securities as reflected in the records of the Depositary or, if a Depositary Participant is not the beneficial owner, then the beneficial owner as reflected in the records of the Depositary Participant. “Paying Agent” means any Person authorized by the Administrative Trustees to pay Distributions or other amounts in respect of any Trust Securities on behalf of the Trust. “Payment Account” means a segregated non-interest-bearing corporate trust account maintained by the Property Trustee for the benefit of the Holders in which all amounts paid in respect of the Notes will be held and from which the Property Trustee, through the Paying Agent, shall make payments to the Holders in accordance with Sections 3.1, 4.1 and 4.2. 7 “Person” means a legal person, including any individual, corporation, estate, partnership, joint venture, association, joint stock company, company, limited liability company, trust, unincorporated association or government, or any agency or political subdivision thereof, or any other entity of whatever nature. “Preferred Security” means a preferred security of the Trust, denominated as such and representing an undivided beneficial interest in the assets of the Trust, having a Liquidation Amount of $10 and having the terms provided therefor in this Trust Agreement. “Trust Preferred Securities Certificate” means a certificate evidencing ownership of Trust Preferred Securities, substantially in the form attached as Exhibit C. “Property Trustee” means the Person identified as the “Property Trustee” in the preamble to this Trust Agreement, solely in its capacity as Property Trustee of the Trust and not in its individual capacity, or its successor in interest in such capacity, or any successor Property Trustee appointed as herein provided. “Redemption Date” means, with respect to any Trust Security to be redeemed, the date fixed for such redemption by or pursuant to this Trust Agreement; provided, that each Note Redemption Date and the stated maturity (or any date of principal repayment upon early maturity) of the Notes shall be a Redemption Date for a Like Amount of Trust Securities. “Redemption Price” means, with respect to any Trust Security, the Liquidation Amount of such Trust Security, plus accumulated and unpaid Distributions to the Redemption Date, plus the related amount of the premium, if any, paid by the Depositor upon the concurrent redemption or payment at maturity of a Like Amount of Notes. “Responsible Officer” means, with respect to the Property Trustee, any Senior Vice President, any Vice President, any Assistant Vice President, the Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Financial Services Officer or Assistant Financial Services Officer or any other officer in the Corporate Trust Office of the Property Trustee with direct responsibility for the administration of this Trust Agreement and also means, with respect to a particular corporate trust matter, any other officer of the Property Trustee to whom such matter is referred because of that officer’s knowledge of and familiarity with the particular subject. “Securities Act” means the Securities Act of 1933, and any successor statute thereto, in each case as amended from time to time. “Securities Certificate” means any one of the Common Securities Certificates or the Trust Preferred Securities Certificates. “Securities Register” and “Securities Registrar” have the respective meanings specified in
